DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "the at least one doped layer is arranged in the plurality of first films or the plurality of second films …, the at least one doped layer is located in the plurality of first films and the plurality of second films", as recited in claim 5 because the disclosure does not enable an artisan to locate the at one doped layer in the plurality of first films and the plurality of second films when "the at least one doped layer is arranged in the plurality of first films or the plurality of second films", as recited in claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "the at least one doped layer is located in the plurality of first films and the plurality of second films", as recited in claim 5, is unclear as to how to locate the at one doped layer in the plurality of first films and the plurality of second films when "the at least one doped layer is arranged in the plurality of first films or the plurality of second films", as recited in claim 1.
The claimed limitation of "a concentration of aluminum in the first base layer", as recited in claim 13, line 2, is unclear whether said limitation is the same as or different from "a concentration of aluminum in the first base layer", as recited in claim 1, line 14.
The claimed limitation of "a concentration of aluminum in the second base layer", as recited in claim 13, lines 2-3, is unclear whether said limitation is the same as or different from "a concentration of aluminum in the second base layer", as recited in claim 1, lines 14-15.
The claimed limitation of "concentrations of aluminum in the … layer", as recited in claim 13, lines 4-6, is unclear whether said limitation is the same as or different from "a concentration of aluminum in the … layer", as recited in claims 1 and/or claim 13, lines 2-3.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5 and 10-12, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shur et al. (2016/0197233).
As for claim 1, Shur et al. show in Figs. 4C, 6B and related text a semiconductor device 50 comprising:
a substrate 32;
an initial layer (14A/18A of) 52 located on the substrate, the initial layer comprising aluminum nitride ([0027]-[0028]; [0042], lines 7-10); and
a superlattice stack 36 located on the initial layer, the superlattice stack comprising a plurality of first films 12A-12H (or 14A-14H), a plurality of second films 14A-14H (or 12A-12H), and at least one doped layer 18A-18H and/or 16A-16H, the plurality of first films and the plurality of second films being alternately stacked on the initial layer, wherein the at least one doped layer is arranged in the plurality of first films or the plurality of second films, and dopants of the at least one doped layer are selected from a group consisting of carbon, iron, and the combination thereof; 
a buffer stack (12A-12H/16A-16H/14B-14H/18B-18H of) 52 located between the superlattice stack and the initial layer (Figs. 4C and 6B; [0036] and claim 7), wherein the buffer stack comprises a plurality of stack units 12A/16A/14B/18B/12B/16B; 12C/16C/14D/18D12D/16D; 12E/16E/14F/18F/12F/16F; 12G/16G/14H/18H/12H/16F), and at least one 12A/16A/14B/18B/12B of the plurality of stack units comprises a first base layer (left side of) 12A, a first doped layer 16A, and a second base layer (right side of) 12A, a concentration of aluminum in the first base layer is and a concentration of aluminum in the second base layer are the same, the first doped layer is positioned between the first base layer and the second base layer, the first base layer and the second base layer comprise aluminum gallium nitride, the first doped layer comprises is C-AlGaN, C-BAlGaN, Fe-AlGaN or Fe-BAlGaN, and the first base layer and the second base layer do not comprise carbon or iron ([0027]-[0029]).

As for claim 2, Shur et al. show the plurality of first films comprise AlxGa1-xN or aluminum nitride, the plurality of second films comprise Al-yGa1-yN or gallium nitride, X and Y are between 0 and 1 and are neither equal to 0 nor equal to 1, and X is not equal to Y ([0027] and [0030]).

As for claim 5, Shur et al. show the at least one doped layer is located in the plurality of first films and the plurality of second films (Fig. 4C).

As for claim 10, Shur et al. show each of the plurality of stack units comprises the first doped layer positioned between the first base layer and the second base layer (Fig. 4C).

As for claim 11, Shur et al. show the at least one of the plurality of stack units further comprises a second doped layer 16B and a third base layer (right side of) 12B, and the second doped layer is positioned between the second base layer and the third base layer (Fig. 14C).

As for claim 12, Shur et al. show the second doped layer comprises aluminum gallium nitride or boron aluminum gallium nitride, and the third base layer does not comprise carbon or iron (Fig. 14C; [0027]-[0029]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shur et al. (2016/0197233) in view of Huang et al. (2014/0158984).
As for claim 13, Shur et al. disclosed substantially the entire claimed invention, as applied to claim 11 above, including a concentration of aluminum in the first base layer, a concentration of aluminum in the second base layer, and a concentration of aluminum in the third base layer in in the at least one of the plurality of stack units are the same ([0027]-[0029]).
Shur et al. do not disclose concentrations of aluminum in first base layer, concentrations of aluminum in the second base layer or concentrations of aluminum in the third base layer among each of the plurality of stack units are different and gradually decrease from a bottom of the buffer stack to a top of the buffer stack.
Huang et al. teach in Fig. 1 and related text concentrations of aluminum in the buffer stacks 140a/140b/140c/140d gradually decrease from a bottom of the buffer stack to a top of the buffer stack.
Shur et al. and Huang et al. are analogous art because they are directed to a group III-N semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shur et al. with the specified feature(s) of Huang et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include concentrations of aluminum in the buffer stacks gradually decrease from a bottom of the buffer stack to a top of the buffer stack, as taught by Huang et al., in Shur et al.'s device, in order to reduce stress and improve the performance of the device.
Therefore, the combined device shows concentrations of aluminum in first base layer, concentrations of aluminum in the second base layer or concentrations of aluminum in the third base layer among each of the plurality of stack units are different and gradually decrease from a bottom of the buffer stack to a top of the buffer stack.

Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Shur does not disclose the feature of "the first doped layer comprises is C-AlGaN, C-BAlGaN, Fe-AlGaN or Fe-BAlGaN", as recited in the amended claim 1.
The examiner disagrees because Shur discloses in paragraph [0027] that the barriers 14 or quantum wells 12 are formed of group III nitride materials include … AlGaN … AlGaBN; and paragraph [0029] that one or more of the quantum wells 12 and/or barriers 14 can be delta doped with carbon.
It is well known in the art that when delta doping with carbon in a region of AlGaN or AlGaBN semiconductor layer, the region of the AlGaN or AlGaBN semiconductor layer will become C-AlGaN or C-AlGaBN semiconductor layer.
Therefore, Shur discloses the feature of "the first doped layer comprises is C-AlGaN, C-BAlGaN, Fe-AlGaN or Fe-BAlGaN", as recited in the amended claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811